UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



 MOHAMMED NAZIR BIN LEP,

         Petitioner,

                v.                                         Civil Action No. 20-3344 (JDB)
 JOSEPH R. BIDEN et al.,

         Respondents.



                        FIFTH AMENDED SCHEDULING ORDER
       Upon consideration of [124] respondents’ unopposed motion to revise scheduling order

deadline, and the entire record herein, it is hereby ORDERED that respondents shall file their

reply in further support of [113] their sealed motion by not later than August 17, 2022. SO

ORDERED.



                                                                            /s/
                                                                     JOHN D. BATES
                                                                United States District Judge



Dated: August 9, 2022